AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                     Page 1of1



                                    UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                      JUDGMENT IN A CRIMINAL CASE
                                       V.                                          (For Offenses Committed On or After November 1, 1987)


                        Nancy Garcia-Nava                                          Case Number: 2: 19-mj-9602

                                                                                   Matthew John S_E.eredelozzi
                                                                                   Defendant's Attorney


REGISTRATION NO. 16220508
THE DEFENDANT:
 IZI pleaded guilty to count( s) 1 of Complaint ~~~_..;.._~~~~~~~~~~~~~~~~~~~~~~~




 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1

 D The defendant has been found not guilty on count(s)                         ~~~~~~--~~~~~~~~~~~~-




 D Count(s)                                                                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                        )(TIME SERVED                           D                        days
                        '
 IZI   Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                  ·~<-FILED
Received       r
              DUSM
                        Vil
                          '
                                I           I
                                            L     JU ii .- 5 2019
                                                                               ONORABLE RUTH BF1lMUDEZ MONTENEGRO
                                        c::     HK.   .. '' :,    I COUflT
                                                                                ITED STATES MAGISTRATE JUDGE
                                I~~u 1r•l • '•
                                 b /
                                                      : d1c;.hQ; :;:AUFORNIA
                                                            \t\.....- DEPUTY


Clerk's Office Copy                                                                                                            2: 19-mj-9602
